Citation Nr: 0604982	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO).  

A hearing was held in November 2005 before the undersigned 
Veterans Law Judge sitting at the RO.  At the hearing the 
veteran indicated that he wanted to expand the issue on 
appeal to include service connection for psychiatric 
disorders to include schizophrenia and bipolar disorder in 
addition to PTSD, as those disorders were included as part of 
his initial claim submitted in January 2002.  The issue has 
been phrased accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2005, the veteran testified that he was receiving 
Social Security disability benefits on the basis of his 
current psychiatric disorder.  To date, however, VA has not 
sought any records from the Social Security Administration 
(SSA).  Pursuant to the law, VA must obtain the outstanding 
SSA records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 
C.F.R. § 3.159(c) (2005).  As such, the Board has no 
discretion and this matter must be remanded.

VA hospital records dated from April 2002 to October 2005, 
show a diagnosis of schizophrenia.  An April 2002 record 
noted that the veteran reported that he was diagnosed with 
bipolar disorder in 1997 and later with schizoaffective 
disorder.  The veteran identified Charter Behavioral 
Institute in Plano, Texas as providing treatment beginning in 
May 1997 for major manic depression and bipolar disorder.  
The RO's attempt to obtain those records was unsuccessful, as 
the letter requesting records was returned unclaimed.  In 
August 2002, the RO requested that the veteran provide the 
correct mailing address and he did not respond. 

In a January 2003 statement, the veteran reported that he was 
assaulted in 1987 while on base in Virginia Beach, VA and 
that he reported the incident to Petty Officer H.  The 
veteran should be advised that he may attempt to locate this 
individual and obtain a statement regarding that incident. 

At the hearing, the veteran indicated that he has received 
treatment for his psychiatric disorder at the VA about two 
months prior to the hearing but was unable to specify the 
dates.  The RO has obtained VA treatment records dated as 
recently as October 2005.  The RO should ascertain where any 
additional VA treatment records are available and associate 
them with the claims folder.

With respect to his service connection claim, the veteran 
asserted at the hearing he has psychiatric disabilities, to 
include schizophrenia, bipolar disorder and PTSD as a  of his 
active service, including due to in-service personal and 
sexual assault. Accordingly, the Board concludes that after 
any pertinent outstanding records have been obtained, the 
veteran should be afforded an appropriate VA examination, to 
include an opinion as t whether it is at least as likely as 
not that he has PTSD, or another psychiatric disability, due 
to an in-service personal assault; and whether he has a 
psychiatric disability that is otherwise related to or had 
its onset during service.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005); see also Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since October 2005 for the 
claimed psychiatric disorder.  The aid of 
the veteran in securing these records, 
including any necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

3.  The veteran should be advised that he 
may submit a statement from Petty Officer 
H., who he identified, in a January 2003 
statement, as the person to whom it 
report an assault that occurred on base 
in 1987. 

4.  After associating with the claims 
folder any pertinent outstanding records, 
the RO schedule the veteran for an 
appropriate VA examination to determine 
the current nature and etiology of any 
psychiatric disability found to be 
present.  The examiner should diagnose 
all psychiatric disabilities found to be 
present.  The claims folder must be made 
available to the examiner for review 
before the examination and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
testing should be accomplished.  
Thereafter, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
psychiatric disability, to include 
schizophrenia, bipolar disorder and/or 
PTSD, that is related to or had its onset 
in service.  In doing so, the examiner 
should rule in or exclude a diagnosis of 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should identify 
the stressor upon which the diagnosis is 
based, to include reported inservice 
personal assault.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

